DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed on October 31, 2022, has been entered.  Claims 1, 6, 15, and 20 have been amended as requested.  New claim 22 has been added.  The pending claims are 1-22 with claims 8-14 being withdrawn as non-elected.  
The amendment is sufficient to withdraw the claim rejections under 35 USC 112 as set forth in sections 5-9 of the last Office action (Non-Final Rejection mailed May 31, 2022).  Additionally, said amendment overcomes the prior art rejection under 35 USC 103 as set forth in sections 12-15 of the last Office action.  However, the following new prior art rejection is set forth below.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 16-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to limit the polypropylene film to be “made from a non-woven polypropylene fabric.”  Said limitation is indefinite, since in the textile art, films are limited to sheets of non-fibrous materials, while nonwovens are necessarily fabrics of fibrous materials.  In other words, fabrics are considered distinct from films, rather than a subset of films.  Hence, claim 1 is rejected as indefinite.  Claim 22 is similarly rejected.  Claims 2-7 are also rejected for their dependency thereupon.  
Claim 2 is indefinite since it is unclear if the recited “at least one first area of pile attachment” is in reference to the “a pile attachment section” of parent claim 1 or in reference to some other area of pile attachment.  For examination purposes, the claim 2 recitation is interpreted as “at least one first area of the pile attachment section.”  Thus, claim 2 is rejected as indefinite.  Claim 16 is similarly rejected.  Claims 3-6 and 17-20 are also rejected for their dependency upon claims 2 and 16.  
Claim 2 is also indefinite for reciting “at least one second area of pile non-attachment” since parent claim has been amended to limit the pile non-attachment sections to numbering two.  The phrase “at least one” is broader in scope than two. Thus, claim 2 is rejected as indefinite.  Claim 16 is similarly rejected.  Claims 3-6 and 17-20 are also rejected for their dependency upon claims 2 and 16.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0094899 issued to Loughney et al., as evidenced by US 4,302,494 issued to Horton, in view of US 3,745,053 issued to Johnson et al. and US 3,266,190 issued to Jackson.
Loughney 2009 discloses linear weatherstrips and dust plugs having a plurality of such weatherstrips in a side-by-side relationship (abstract and Figure 1).  The weatherstrips 10-12 comprise piles 13-15 attached to one side of backing strips 16-18 (section [0025] and Figures 1-3).  Loughney 2009 teaches the weather strips are made in accordance with the disclosed Horton or Johnson patents: US 4,148,953 and US 4,302,494 both issued to Horton and US 5,807,451 and US 5,817,390 both issued to Johnson (sections [0003] and [0025]).  Loughney 2009 teaches the material of the backing strips 16-18 are nonwoven fabrics made of nylon or polypropylene fiber strings or fibers (section [0025]).  One exemplary nonwoven fabric suitable for use as a backing strip has a thickness of 19.4 mils (19.4/1000 inch) (section [0025]).  Loughney 2009 does not explicitly teach suitable materials for the pile, but Horton ‘494 discloses weather strips comprising polypropylene pile yarns and polypropylene backing strips that are ultra-sonically welded together (abstract and column 2, line 43-column 3, line 48 and Figures 7 and 7A).  
Figures 1, 3, 4, and 6 show backing strips having a pile attachment section having a width dimension and two “pile non-attachment section” (i.e., section of backing strip without any pile attached thereto) having a width dimension, wherein each pile non-attachment section is located adjacent to and at opposite sides of said pile attachment section.  Figures 1 and 3 show three weatherstrips in a side-by-side relationship wherein each weather strip comprises a pile portion and non-pile portions along the edges such that when the weather strips are joined a spatial pattern of pile and non-pile portions is repeated.  Figures 4 and 6 show an alternate configuration of five adjacent weather strips 31-35 having their non-pile portions of a first backing layer and a second backing layer overlapping (i.e., stacked over or under) and welded together and onto a carrier of adhesive tape 42 using an ultrasonic horn (i.e., with heat and pressure) (sections [0010], [0030], [0032], and [0034] and Figures 4 and 6).  Overlapping of the non-pile portions of the backings increases the density of the pile in the lateral widthwise direction thereof (section [0010]).  
Thus, Loughney 2009 teaches the invention of claims 1, 2, 6, 15, 16, and 22 with the exception that the sum of the width dimensions of the two pile non-attachment sections is not greater than the width dimension of the pile attachment section.  Loughney 2009 is silent with respect to the relative widths of the pile and non-pile areas of the weatherstrip.  While the figures appear to show the sum of the width of two non-pile areas to be greater than the width of the pile area, said figures are not disclosed as being to scale.  In other words, while the reference’s drawings suggest the sum of non-pile areas is greater than the pile area, there does not appear to be any necessary requirement of such in the Loughney 2009 reference.  Hence, it would have been obvious to a skilled artisan to modify the relative widths of non-pile and pile areas such that the pile area width is greater than or equal to the total non-pile area width.  
Specifically, Johnson ‘053 depicts weatherstrip comprising pile attached to a backing strip, wherein the widths of pile area and non-pile area are suggested to be in equal proportions.  Additionally, see Jackson, which depicts a weatherstrip comprising pile attached to a backing strip, wherein a width of pile area is suggested as being greater than the total area of the non-pile backing strip area (figures).  Furthermore, Jackson teaches the backing strip may have any desired width and length and the pile body portion may have any desired density, size, and shape (col. 2, lines 9-26).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width relationship of Loughney 2009’s non-pile and pile areas as desired to fit a particular application, as suggested by Johnson and Jackson.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a desired pile density and/or total width of the weather strip or dust plug for a particular application).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 1, 2, 6, 15, 16, and 22 are rejected as being obvious over the cited prior art.  
Regarding claims 3-5 and 17-19, said claims limit the pile attachment area to being greater than the non-pile area by a factor of 2, 3, or 5 or more, respectively.  As set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the pile and non-pile areas of Loughney 2009, as suggested by Johnson and Jackson, in order to achieve a desired pile density and/or total width of the weather strip or dust plug for a particular application.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claims 3-5 and 17-19 are rejected as being obvious over the cited prior art.
Regarding claim 20, Loughney 2009 exemplifies a backing thickness of 19.4 mils.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing thickness to being less than or equal to 15 mils in order to reduce material use, thickness, and/or weight for a particular application of the weatherstrip.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 20 is rejected as being obvious over the cited prior art.
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0094899 issued to Loughney et al., as evidenced by US 4,302,494 issued to Horton, in view of US 3,745,053 issued to Johnson et al. and US 3,266,190 issued to Jackson, as applied to claims 1 and 15 above, and in further view of US 2013/0236684 issued to Loughney et al.
Regarding claims 7 and 21, Loughney 2009 fails to teach a pile height. As such, one must look to the prior art for guidance.  For example, Loughney 2013 teaches a pile height of ¼ inch (250/1000 inch) (section [0020]). Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pile height of ¼ inch as taught by Loughney 2013 in the pile weatherstrip of Loughney 2009 in order to provide a successful weatherstrip having sufficient thickness to inhibit air flow. Therefore, claims 7 and 21 are rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are moot in view of the new prior art rejections set forth above.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 7, 2022